--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.17.2

 
 AMENDMENT


to the


SHAREHOLDERS‘AGREEMENT


ALTRAZEAL TRADING Ltd.




 








entered into by and between
Melmed Holding AG
Bahnhofstrasse 10
6301 Zug
 
(hereinafter referred to as ”Melmed Holding“)
 


einerseits
 
 


 
and                                                 ULURU Delaware Inc.
4452 Beltway Drive
Addison TX 75001
 
(hereinafter referred to as ”ULURU“)
 





 
 
 

--------------------------------------------------------------------------------

 

 
Preamble
 
Melmed Holding and ULURU entered into a shareholders‘agreement (hereinafter
referred to as “Agreement”) with regard to Altrazeal Trading Ltd. on January 6,
2012. Melmed Holding and ULURU have agreed to amend the Agreement to the effect,
that instead of  ALTRAZEAL Trading Ltd. being a company incorporated under the
laws of Cyprus the Agreement shall be valid for  ALTRAZEAL Trading GmbH a
company incorporated under the laws of Austria.
 
ALTRAZEAL Trading will have the objective and purpose outlined in the Agreement.
 
Melmed Holding has established a majority owned subsidiary IPMD GmbH a limited
liability company established under the laws of Austria that is the major
shareholder of ALTRAZEAL Trading GmbH.
 
All of the rights granted to Melmed Holding AG related to Altrazeal under the
agreement between Uluru Delaware Inc and Melmed Holding AG dated January 11,
2012 will be transferred to ALTRAZEAL Trading GmbH.
 
The whole Agreement and its Schedules shall be deemed unchanged except as
explicitly mentioned below
 
 
I.           
 
 
Title
 
The title of the Agreement shall be read as:
 
SHAREHOLDERS’AGREEMENT
 
ALTRAZEAL TRADING GmbH
 
 
II.
 
 
Recital A)
 
Recital A) of the Agreement shall be read as:
 
A)  
 IPMD – International Pharma and Medical Devices GmbH, a duly established and
existing company with limited liability under Austrian law with its seat in
Vienna and its business address at Schreyvogelgasse 3/5, 1010 Vienna, registered
in the companies register to FN 385854 h, shareholder of Altrazeal Trading GmbH,
a duly established and existing company with limited liability under Austrian
law with its seat in Vienna and its business address at Schreyvogelgasse 3/5,
1010 Vienna, registered in the companies register to FN 314063 h (hereinafter
referred to as “Company”). Melmed Holding intends to sell 25% of the share
capital of the Company to ULURU for € 1.

 



- Page 2 of 4 -
 
 
 

--------------------------------------------------------------------------------

 



 
III.
 
 
4. CAPITAL STRUCTURE Equity
 
The equity structure of the Company shall be entirely comprised of € 35,000 (100
%), fully paid up to be held by the various shareholders in the ratio as stated
under this Agreement.
 
 
IV.           
 
 
General
 
If any one or more clauses or sub-clauses of this agreement being prohibited
pursuant to any applicable competition, unfair trading or anti-trust laws, then
it or they shall be deemed omitted. The parties shall uphold the remainder of
this agreement, and shall negotiate an amendment, which, as far as legally
feasible, maintains the economic balance between the parties.
 
This agreement can only be modified in writing signed by all of the parties or
their duly authorized agents. Such modifications may be effected only after
giving a notice of a minimum of 30 (thirty) days to all the parties concerned.
Failure to give such a notice would nullify the modification so made, unless
specifically ratified by all the parties concerned.
 
Clause headings are inserted in this agreement for convenience only, and they
shall not be taken into account in the interpretation of this agreement.
 
Any notice pursuant to this agreement shall be in writing signed by (or by some
person duly authorized by) the party giving it; and may be served by leaving it
or sending it by fax, prepaid recorded delivery, ordinary post confirmed by
telephone or fax or registered post to the address of the other party or the
parties (or their representative).
 
 
V.           
 
 
DISPUTES AND ARBITRATION
 
Both parties hereto agree to settle any dispute and or difference arising out of
or in connection with this agreement through a good faith negotiation in an
amicable manner.
 
In the event of any dispute or conflict of interest between the parties it is
agreed by the parties that the overriding principle adopted when resolving the
matter shall always be that the best interests of the Company and the products
shall take precedence over any other interests.
 
In the event of any dispute or conflict of interest between ULURU or MELMED
Holdings and any third party, including any affiliates or group concerns, it is
agreed by the parties that the overriding principle is adopted when resolving
the matter shall always be that the best interests if the Company and the
Products shall take precedence over any other interests.
 
Should it be impossible to reach an amicable settlement on any dispute and
differences, Frankfurt am Main shall be the sole and exclusive place for such
Arbitration, and/or litigation, which shall be governed by German Law. The cost
incurred in such proceedings shall be borne by the unsuccessful party or in such
equitable manner as the arbitrator or the arbitration panel may decree.
 



- Page 3 of 4 -
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this agreement in the date written
below.
 


 
SIGNED by                     /s/ Helmut Kerschbaumer
 
for and on behalf of      Helmut Kerschbaumer
 
Melmed Holding AG     Chairman
 
                                          February 1, 2014
 


 
SIGNED by                     /s/ Kerry P. Gray
 
for and on behalf of     Kerry P. Gray
 
ULURU Inc.                  President and Chief Executive Officer
 
                                        February 1, 2014
 





- Page 4 of 4 -
 
 
 

--------------------------------------------------------------------------------

 
